Citation Nr: 1426831	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-27 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected adjustment disorder or coronary artery disease.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back condition. 

4.  Entitlement to an initial evaluation in excess of 60 percent for service-connected coronary artery disease, status post stent placement with history of myocardial infarction, from November 27, 1996 (exclusive of a 100 percent evaluation from May 31, 2005, to August 31, 2005). 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney

ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated April 2008 and April 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In relevant part, the April 2008 rating decision denied service connection for hypertension, a back condition, and coronary atherosclerosis unspecified (claimed as cardiac condition).  The April 2011 rating decision granted service connection for coronary artery disease, status post stent placement with history of myocardial infarction (previously rated as coronary atherosclerosis unspecified) and assigned a 30 percent evaluation effective November 27, 1996; a 100 percent evaluation from May 31, 2005; and a 60 percent evaluation from September 1, 2005.  This rating decision also granted entitlement to individual unemployability (TDIU) effective September 1, 2005.  In an April 2013 rating decision, the RO increased the Veteran's initial rating for coronary artery disease from 30 percent to 60 percent, effective November 27, 1996.  This rating decision also granted an earlier effective date for TDIU, with an effective date of November 27, 1996.  

The question of whether new and material evidence has been received to reopen the claim of service connection for a back disability must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the issue has been characterized as a claim to reopen. 

The issue of service connection for hypertension, to include as secondary to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a written statement from the Veteran's representative dated July 2012, the Veteran withdrew from appellate consideration the issue of his entitlement to service connection for diabetes mellitus. 

2.  In a January 1973 rating decision, the RO denied the initial claim of service connection for a back condition.  The Veteran did not timely perfect an appeal for this determination.  The RO declined to reopen the claim, most recently in August 2006.  The Veteran did not timely perfect an appeal for these determinations.  

3.  Evidence received since the August 2006 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for a back condition.

4.  Prior to May 31, 2005, the Veteran's coronary artery disease, status post stent placement with history of myocardial infarction was not manifested by arteriosclerotic heart disease after six months, with chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment precluded.  It was also not manifested by chronic congestive heart failure, or; a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

5.  From September 1, 2005, the Veteran's coronary artery disease, status post stent placement with history of myocardial infarction was not manifested by arteriosclerotic heart disease after six months, with chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment precluded.  It was also not manifested by chronic congestive heart failure, or; a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the issue of the Veteran's entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for reopening a claim for entitlement to service connection for a back condition have not been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)

3.  The criteria for an initial evaluation in excess of 60 percent for service-connected coronary artery disease, status post stent placement with history of myocardial infarction, from November 27, 1996 (exclusive of a 100 percent evaluation from May 31, 2005, to August 31, 2005) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (1996); 38 C.F.R. § 4.1, 4.7, 4.104, Diagnostic Code 7005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For claims that have been finally denied, VA must inform the claimant of the unique character of the evidence that must be presented to reopen that claim because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Secretary must look at the bases for the denial in the prior decision and provide the claimant with notice of what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  For the Veteran's claim for service connection for a back condition, the duty to notify was satisfied via a letter sent to the Veteran in December 2007. 

The appeal of the rating for coronary artery disease arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.   The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records, VA medical records and private treatment records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations in October 2010 and March 2013 for his coronary artery disease claim.  The VA examinations are sufficient, as the examiners considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issue on appeal.  

The Board notes that the Veteran did not receive a VA examination in connection with his back condition claim.  VA is not required to provide a medical examination to a Veteran seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  38 C.F.R. § 3.159(c)(4)(C)(iii); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 

II.  Diabetes Mellitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the April 2008 rating decision, the RO denied service connection for diabetes mellitus.  The Veteran submitted a notice of disagreement and perfected an appeal to the Board as to that claim.  In a July 2012 written statement, the Veteran's representative indicated that the Veteran wished to withdraw his appeal for entitlement to service connection for diabetes mellitus.  Thus, the Board finds that the Veteran withdrew his appeal as to the issue of entitlement to service connection for diabetes mellitus.  As a result, no allegations of error of fact or law remain for appellate consideration with regard to this issue.  Accordingly, this claim is dismissed.

III.  Back Condition 

In general, RO decisions that are not timely appealed are final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  However, if new and material evidence is presented or secured to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

New evidence is defined as existing evidence that was not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran's claim for entitlement to service connection for a back condition was initially denied in a January 1973 rating decision.  In denying the claims, the RO found that the evidence of record did not show an organic condition causing back pain.  The Veteran was notified of that decision and his appellate rights in February 1973. He did not appeal the January 1973 denial and that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In subsequent rating decisions in July 1982, June 1990 (denied because no nexus to service), May 1997, the RO either declined to reopen the claim or reopened and denied the claim on the merits.  The Veteran did not appeal these decision and they became final.  Id.  In an August 2006 rating decision, the RO declined to reopen the Veteran's claim.  The Veteran did not appeal this decision and it became final.  Id.

Evidence of record at the time of the August 2006 rating decision consisted of service treatment records, a December 1973 examination from Dr. J. B., treatment records from Dr. G. H. and Dr. H. F. B. from December 1973 to September 1996, VA treatment records and statements from the Veteran.  

Additional evidence added to the record since August 2006 includes VA treatment records for other conditions, but no medical evidence specific to the back.  The Veteran and his representative essentially argue that the Veteran's back condition is related to service.  The Veteran's representative argues that a May 1969 in-service treatment record shows evidence of back symptoms in service and that a December 1973 examination from Dr. J. B. provides a nexus between the Veteran's back condition and his service.  Those records are not new and the contentions are duplicative.  Such duplicative evidence does not support reopening a claim as it does not relate to an unestablished fact necessary to substantiate the claim, and therefore does not trigger any development obligation.  Shade, 24 Vet. App. at 110 (2010).  The claim is not reopened.  

IV.  Coronary Artery Disease 

The Veteran contends that he is entitled to an initial evaluation in excess of 60 percent for coronary artery disease, status post stent placement with history of myocardial infarction from November 27, 1996 to May 31, 2005 and after September 1, 2005.  (A 100 percent evaluation was in effect from May 31, 2005 through August 31, 2005). 

A.  Principles for Rating Disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

B.  Rating Criteria for Coronary Artery Disease 

The Veteran's coronary artery disease (CAD) is evaluated under Diagnostic Code 7005-7006 as 60 percent disabling from November 27, 1996; 100 disabling from May 31, 2005; and 60 percent disabling from September 1, 2005.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 7006 (which addresses myocardial infarction) was used to give the Veteran a 100 percent disability rating from May 31, 2005 through August 31, 2005.  

The regulations pertaining to the evaluation of CAD were amended twice during the pendency of the Veteran's appeal.  See 62 Fed. Reg. 65,207-08 (Dec. 11, 1997); codified at 38 C.F.R. § 4.104, DCs 7000 to 7123; see also 71 Fed. Reg. 52,459 -60 (Sept. 7, 2006); codified at 38 C.F.R. 4.100.  The RO has considered the claim under both the old and amended rating criteria and the Veteran has been apprised of both versions of the rating criteria.  Taking these factors into consideration, the Board will proceed with consideration of this appeal, applying the version of the criteria which is more favorable to the appellant, if any, subject to applicable effective date limitations.  See VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000); see also Kuzma v. Principi, 341 F.3d 1327(Fed. Cir. 2003).

Prior to January 12, 1998, the rating criteria for arteriosclerotic heart disease (i.e. coronary artery disease) set forth at 38 C.F.R. § 4.104, DC 7005, provided as follows: 

A 30 percent rating was to be assigned following typical coronary occlusion or thrombosis, or with history of substantiated anginal attack, ordinary manual labor feasible.  A 60 percent rating was to be assigned following typical history of acute coronary occlusion or thrombosis as above, or with history of substantiated repeated anginal attacks, more than light manual labor not feasible.  A 100 percent rating was to be assigned during and for 6 months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc.  Arteriosclerotic heart disease was also to be rated at 100 percent after 6 months, with chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment precluded.  38 C.F.R. § 4.104, DC 7005, effective prior to January 12, 1998. 

Effective January 12, 1998, the rating criteria for arteriosclerotic heart disease (i.e. coronary artery disease) DC 7005, was amended as follows: 

A 60 percent rating is assigned for arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for documented coronary artery disease resulting in: chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

C.  November 27, 1996 to May 31, 2005

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, although the RO granted a TDIU for this period, the Board must evaluate the Veteran's disability rating during this timeframe. 

In October 1994, the Veteran presented with complaints of chest pain related to exertion and associated with shortness of breath, occasional nausea and lightheadedness.  The Veteran indicated that he had experienced chest pain for about two months.  Dr. H. F. B. conducted a stress test and diagnosed the Veteran with recurrent episodes of chest pain suggestive of accelerated angina.  Because the Veteran had multiple recurrent episodes of chest pain at rest, he was admitted to Halifax Regional Hospital for further workup and treatment.  Serial EKGs and cardiac enzymes did not reveal any acute myocardial injuries.  The Veteran completed a treadmill thallium stress test and was able to exercise for a total of 9 minutes following the Bruce protocol.  The Veteran's heart rate reached 155 beats per minutes, which is 88 percent of his predicted maximal heart rate.  During the test and at peak exertion, the Veteran denied chest pain.  His EKG did not reveal any ischemic ST-T changes but the thallium pictures showed a reperfusion defect in the apical inferior area.  

Records from Dr. H. F. B. dated November 1994 indicate that the Veteran presented with complaints of recurrent episodes of chest pain.  The Veteran denied any angina or shortness of breath.  Cardiac catheterization showed that the left ventriculogram was normal with an ejection fraction of 58 percent.  A coronary angiogram showed a proximal 50 percent LAD stenosis, a mid 25 percent right coronary stenosis and a mid 25 percent left circumflex artery stenosis.  Notes indicate the disease was not considered severe enough to consider revascularization. 

In an April 1997 VA examination for posttraumatic stress disorder, the examiner noted that the Veteran has a medical history of significant coronary artery disease.  The Veteran felt that his coronary artery disease had gotten worse, but he denied ever having a heart attack.  The Veteran reported that he suffers from angina. 

In December 1997, the Veteran presented to the VA Anticoagulation Management Clinic.  The Veteran's past medical history showed that he had CAD with angina, two catheterizations in the past that showed blockages and atrial fibrillation. 

VA treatment records dated April 1998 indicate that the Veteran underwent a transthoracic EKG, which showed normal left ventricle size and systolic function.  The Veteran had an estimated ejection fraction of 55 percent.  The Veteran had normal aortic, mitral and tricuspid valves with mild tricuspid regurgitation.  There was no evidence of intracardiac masses, thrombi, or vegetations.  There was no pericardial effusion. 

VA records dated December 2001 indicate that the Veteran presented with a past medical history of CAD status post myocardial infarction and paroxysmal atrial fibrillation.  The Veteran reported occasional chest pain on exertion.  

In July 2002, the Veteran underwent a stress test.  VA records indicate that the reason for the study was angina.  The Veteran exercised for 4 minutes and 29 seconds on the Bruce protocol to a peak heart rate of 150 beats per minute, which is 91 percent of his predicted maximal heart rate.  The study was stopped because the Veteran had chest pain and shortness of breath.  There were no ischemic EKG changes.  A baseline 2-D EKG revealed normal left ventricle systolic function and segmental wall motion.  Images obtained immediately after exercise revealed development of anterior hypokinesis. 

VA records dated January 2004 indicate that the Veteran reported experiencing chest pain for 4 to 5 months.  The Veteran reported deep chest pain or tightness with exertion associated with dyspnea.  The Veteran reported having chest pain about twice a week.  The examiner diagnosed the Veteran with CAD with progressive angina.  There was no evidence of a myocardial infarction by ECG.  

In March 2004, the Veteran underwent a left heart catheterization, coronary angiogram and left ventriculogram.  The Veteran had an estimated ejection fraction of 60 percent.  There was mild inferobasal wall hypokinetic.  There was no mitral regurgitation.  The examiner diagnosed the Veteran with one vessel CAD with diffuse non-occlusive CAD in the other vessel.  

VA records dated July 2004 indicate that the Veteran continued to have chest pain with exertion.  

In March 2013, the Veteran underwent a VA heart examination.  The examiner was asked to review the Veteran's claim file and provide an opinion on the Veteran's level of disability from November 27, 1996 to May 31, 2005.  For the period from November 1996 to January 1998, the examiner offered an opinion using language from the old rating criteria and determined that the Veteran had a history of acute coronary occlusion or thrombosis, or repeated anginal attacks which preclude more than light manual labor.  For the period from January 1998 to May 2005, the examiner offered an opinion using the new rating criteria and determined the Veteran's CAD was evidenced by more than one episode of acute congestive heart failure in the past year; or workload greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

In order to warrant a rating in excess of 60 percent, the Veteran's disability must be manifested by arteriosclerotic heart disease after six months, with chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment precluded (pursuant to the pre-January 12, 1998 rating criteria); or chronic congestive heart failure, or; workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent (pursuant to the current rating criteria).

The Board finds that from November 27, 1995 to May 31, 2005, the evidence weighs against the assignment of a rating in excess of 60 percent under either the old or new rating criteria.  During this timeframe, the record does not reflect evidence of acute illness from coronary occlusion or thrombosis with chronic residual findings.  While the Veteran's representative argues that the Veteran is entitled to a 100 percent disability rating because he complained of chest pain, shortness of breath, dizziness, rapid heartbeat and the like on five occasions, those incidents span almost six years (from August 1998 to March 2004).  The Veteran's representative also argues that the Veteran is entitled to a 100 percent rating because he had to quit his job in 1989 and therefore was unable to do sedentary work.  The Veteran's representative also alleged that the Veteran has been unemployed since 1989 because of his heart condition and that he has received Social Security Disability payments since the late 1980's.  

While the record supports a finding that the Veteran was placed on Social Security Disability effective December 1989, a May 1991 Social Security Administration opinion found that the Veteran was eligible for SSI based on an affective disorder, anxiety-related disorder, and chronic low back pain.  The record does not support a finding that the Veteran was unable to do sedentary work during this timeframe.  In October 1994, the Veteran completed a 9 minute stress test, his heart rate reached 155 beats per minute, and the Veteran denied chest pain.  In addition, the March 2013 VA examiner reviewed the Veteran's treatment records during this timeframe and concluded that he had a history of acute coronary occlusion or thrombosis, or repeated anginal attacks which preclude more than light manual labor.  Therefore, the Board finds that during this timeframe the evidence does not tend to show that the Veteran's service-connected cardiac disability prevented him from doing sedentary work.  The Board acknowledges that the Veteran has been granted a TDIU during this timeframe; however, based on the evidence of record and the VA examiner's opinion March 2013, the Board finds that the severity of the Veteran's CAD did not warrant a 100 percent rating under the old rating criteria.  

Under the new rating criteria, the Veteran had left ventricle ejection fractions that ranged from 55 to 60 percent during this timeframe and he has not been shown to have congestive heart failure.  The Veteran's representative argues that the Veteran has experienced chest pain, shortness of breath, and dizziness while sitting or sleeping, and therefore, based on a metabolic equivalent table from Wikipedia, the Veteran had a workload of 3 METs or less during this timeframe.  However, the March 2013 VA examiner reviewed the Veteran's treatment records and found that the Veteran had a workload greater than 3 METs but not greater than 5 METs during this timeframe.  The VA examiner's opinion is given greater weight as the examiner's opinion included a review of the Veteran's claims file to determine what the Veteran's workload equates to during this timeframe and was specific to the facts of this case.  

Based on the foregoing discussion, the Board finds that a rating in excess of 60 percent for CAD is not warranted from November 27, 1996 to May 31, 2005.  

D.  From September 1, 2005

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, although the Veteran's representative indicated that the Veteran only sought review of his CAD disability rating for the period from November 27, 1996 to May 31, 2005, the Board must also review the Veteran's disability rating for the period from September 1, 2005. 

VA treatment records dated December 2007 indicate that the Veteran underwent a transthoracic EKG.  The left ventricle dimensions were normal with normal systolic function.  The Veteran's estimated ejection fraction was 60 percent.  During this time, the Veteran denied syncope or presyncope, palpitations, or dizziness.  

In December 2007, the Veteran underwent a left heart catheterization and coronary angiography.  The examiner diagnosed the Veteran with significant right coronary artery disease.  

VA treatment records dated May 2009 indicate that the Veteran had an estimated ejection fraction of 55 percent.  

In October 2010, the Veteran presented for a VA heart examination.  The examiner found no evidence of congestive heart failure or pulmonary hypertension.  The Veteran had an estimated ejection fraction of 55 percent.  The examiner found that the Veteran's estimated activity level was more than 3 METs but less than 5 METs.  The examiner provided the following examples to support the Veteran's estimated activity level; unable to shower or carry anything up a flight of stairs without stopping.  

In March 2013, the Veteran presented for a VA heart examination.  The examiner indicated that the Veteran did not have congestive heart failure.  The Veteran reported experiencing dyspnea at 3 to 5 METs.  The examiner indicated that the limitation in METs level was due to multiple factors, including COPD.  The examiner indicated that the Veteran's COPD had approximately a 50 percent effect on the Veteran's limitation in METs level.  The examiner indicated that the Veteran has angina with exertion between 3 and 5 METs.  

In order to warrant a rating in excess of 60 percent, the Veteran's disability must be manifested by arteriosclerotic heart disease after six months, with chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment precluded (pursuant to the pre-January 12, 1998 rating criteria); or chronic congestive heart failure, or; workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent (pursuant to the current rating criteria).

The Board finds that from September 1, 2005, the evidence weighs against the assignment of a rating in excess of 60 percent under either the old or new rating criteria.  During this timeframe, the record does not reflect evidence of acute illness from coronary occlusion or thrombosis with chronic residual findings.  The Board acknowledges that the Veteran has been granted a TDIU during this timeframe; however, based on the evidence of record and the VA examiners' opinions in October 2010 and March 2013, the Board finds that the severity of the Veteran's CAD does not warrant a 100 percent rating under the old rating criteria.  

Under the new rating criteria, the Veteran had left ventricle ejection fractions that ranged from 55 to 60 percent and the Veteran had an estimated activity level was more than 3 METs but less than 5 METs.  In addition, the March 2013 VA examiner found that the Veteran did not have congestive heart failure.  The VA examiner's opinion is given great weight as the examiner reviewed the Veteran's claims file and conducted an examination to determine the severity of the Veteran's CAD. 

Based on the foregoing discussion, the Board finds that a rating in excess of 60 percent for CAD is not warranted from September 1, 2005.  

E.  Other considerations

The discussion above reflects that the Veteran's service-connected cardiac disability is primarily productive of decreased METs, shortness of breath, occasional dizziness, and decreased LVEF.  Those manifestations are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The issue on appeal of entitlement to service connection for diabetes mellitus is dismissed.

As new and material evidence has not been received, the claim for entitlement to service connection for a back condition is not reopened; the appeal is denied.

Entitlement to an initial evaluation in excess of 60 percent for service-connected coronary artery disease, status post stent placement with history of myocardial infarction, from November 27, 1996 (exclusive of a 100 percent evaluation from May 31, 2005, to August 31, 2005) is denied.


REMAND

In November 2007, the Veteran filed a claim for, in relevant part, service connection for posttraumatic stress disorder (PTSD) and hypertension as secondary to his PTSD.  In April 2008, the RO denied service connection for PTSD and found that service connection for hypertension could not be granted secondary to PTSD because the Veteran's PTSD was not service-connected.  Subsequently, in a November 2012 rating decision, the RO re-characterized the Veteran's psychiatric claim as service connection for an acquired psychiatric disorder to include PTSD and granted service connection for adjustment disorder with depressed mood, as secondary to the Veteran's service-connected CAD.  The RO did not readjudicate the Veteran's hypertension claim.  

As the Veteran has been granted service connection for an acquired psychiatric disability, the Veteran's hypertension claim should be re-adjudicated.  On remand, the RO should also consider whether the Veteran is entitled to service connection for hypertension as secondary to his service-connected CAD.

The Board finds that a VA examination addressing the etiology of the Veteran's hypertension is necessary in order to determine whether it was caused or aggravated by the Veteran's service-connected acquired psychiatric disability or CAD.  
38 C.F.R. §§ 3.159(c)(4), 3.310.

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate notice for the Veteran's hypertension claim as secondary to his service-connected adjustment disorder or CAD.

2.  Thereafter, schedule the Veteran for an appropriate VA examination(s) to determine the current nature and likely etiology of his hypertension.  The claims file should be made available to the examiner for review.  The examiner should conduct a thorough examination and provide diagnoses for any pathology found. 

Based on the examination and review of the record, the examiner is requested to answer the following questions:

(a) Is it at least as likely as not that the Veteran's hypertension is caused or aggravated by the Veteran's service-connected adjustment disorder?  If the Veteran's hypertension was aggravated by the Veteran's service-connected adjustment disorder, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the hypertension disorder before the onset of aggravation.

(b) Is it at least as likely as not that the Veteran's hypertension is caused or aggravated by the Veteran's service-connected CAD?  If the Veteran's hypertension was aggravated by the service-connected CAD disability, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the hypertension disorder before the onset of aggravation.

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. If any aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of any hypertension (i.e., a baseline) before the onset of the aggravation. 

A complete rationale should be provided for any opinion expressed.

3.  Then, readjudicate the issue of entitlement to service connection for hypertension.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


